DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 24 are not clear because each contains a multitude of alternatives which, on the one hand, are not substitutable for one another, and which, on the other hand, result in alternatives where essential features are missing or where some elements lack an antecedent basis. The repeated use of “and/or” in any claims (see Claims 2, 5, 14, 23, and 27, among others) render them indefinite. 
In Claim 1, the time processing circuit evidently depends on the correlator circuit because it processes "the respective correlation signals" and generates an integrated time value based on "the respective time of arrival indicated by the respective correlation signals". The correlator circuit in turn depends on the recharge circuit because it is the recharge circuit which makes it possible to output a time of arrival "of at least one other of the photons" by means of respective strobe windows between pulses of the optical signals emitted by the pulsed light source. 
In Claim 1, the correlator circuit is essential for reducing the quantity of incoming photons that are measured and stored as data in memory because selectively capturing photons is 
In Claim 1, the time processing circuit is essential because only by determining a ratio indicating an average time of arrival results in an output of the apparatus which corresponds to a ranging signal. As a result, the recharge circuit, the correlator circuit, and the time processing circuit, each of these circuits as defined in present claim 1, are all essential elements which constitute a LIDAR apparatus that solves the problem outlined at paragraphs [0098] and [0109]. 
Clarification is required, for example by deleting the words "one or more of" after the word "comprising" in Claim 1. 
The rejections for Claim 1 in paragraphs 3-7 above are applied mutatis mutandis to Independent Claims 6, 11 and 16 as each only includes 1 of the 3 circuits (the recharge circuit, the time processing circuit, or the correlator circuit) but not the other 2 essential elements. 
Independent claim 24 lacks clarity in that it fails to specify whether the temperature is based off the source or the filter, or how the transmission band is specifically varied.
Independent claim 28 lacks clarity in that the indication of times of arrival is not specific, how a second channel ignores signal photons to output a signal, and lacks specific details as to the “based on a relationship between the output values and reference values” specifically affects or determines an average time of arrival.
Dependent claims 4-5, 9, 10, 17-18, 20, 22, 29 and 31 include the term “optionally”, rendering anything after that term not necessary, and being given no patentable weight. That particular limitation should be amended, or deleted. Rejection applies mutatis mutandis to any other claims where “optionally” is present. 
Dependent Claim 10 includes the phrase “so as to alter”. This is claiming an effect or a result, not a specific structural limitation or active performed method step. Rejection applies mutatis mutandis to any other claims where “so as to…” is present.  Correction is required. 
Dependent claims 2-5, 7-10, 12-15, 17-23, 25-27, and 29-31 are rejected as being dependent on independent claims 1, 6, 11, 16, 24 and 28 respectively, as they to address the outstanding issues present in the independent claims. Correction is required. Applicant is advised 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-31 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Binder (WO 2017/1495326). 
Regarding Claims 1, 6, 11 and 16, Binder teaches a Light Detection And Ranging (LIDAR) apparatus [Claim 661], comprising: a pulsed light source configured to emit optical signals [p 98, Lines 20-25]; a detector array comprising single-photon detectors that are configured to output respective detection signals indicating respective times of arrival of a plurality of photons incident thereon [#61 of Fig 7a; p29, Lines 10-15; p266 Lines 10-20] , wherein the photons comprise signal photons having wavelengths corresponding to the optical signals from the pulsed light source and 
Regarding Claim 24, Binder teaches a Light Detection And Ranging (LIDAR) measurement device [Claim 661], comprising: a tunable optical filter element [p16 Lines 1-10] having a transmission band that is configured to vary based on a spectrum of optical signals output from an emission source a temperature of the emission source [#61 of Fig 7a; p29, Lines 10-15; p266 Lines 10-20], and/or a temperature of the tunable optical filter element; and a detector array arranged to receive output light transmitted through the tunable optical filter element, the detector 
Regarding Claim 24, Binder teaches a Light Detection And Ranging (LIDAR) measurement device [Claim 661], comprising: a detector array comprising single-photon detectors that are configured to output respective detection signals indicating respective times of arrival of photons incident thereon [#61 of Fig 7a; p29, Lines 10-15; p 98, Lines 20-25; p266 Lines 10-20], wherein the photons comprise signal photons having wavelengths corresponding to light output of an emission source and background photons having wavelengths corresponding to at least one other light source; and processing circuitry configured to receive the respective detection signals output from the single-photon detectors [#61 of Fig 7a; p29, Lines 10-15; p 98, Lines 20-25; p266 Lines 10-20], wherein the processing circuitry comprises: a first channel that is configured to provide output values responsive to a first subset of the detection signals indicating the respective times of arrival of the plurality of photons comprising the signal photons and the background photons [#61 of Fig 7a; p16, Lines 1-5; p 266 Lines 10-20]; a second channel that is configured to provide reference values responsive to a second subset of the detection signals indicating the respective times of arrival of the background photons without the signal photons [[#61 of Fig 7a; p16, Lines 1-5; p 266 Lines 10-20]; and further comprising: a control circuit that is configured to calculate an estimate of the average time of arrival of the photons based on a relationship between the output values and the reference values [#61 of Fig 7a; p16, Lines 1-5; p 266 Lines 10-20].
Regarding Claims 2, 14, and 23, Binder also teaches a tunable optical filter element arranged to transmit the photons that are incident on the detector array, the tunable optical filter element having a transmission band that is configured to vary based on a spectrum of the optical 
Regarding Claims 3 and 15, Binder also teaches wherein the processing circuitry further comprises: a first channel that is configured to provide output values responsive to a first subset of the detection signals indicating the respective times of arrival of the plurality of photons comprising the signal photons and the background photons; a second channel that is configured to provide reference values responsive to a second subset of the detection signals indicating the respective times of arrival of the background photons; and a control circuit that is configured to calculate an estimate of the average time of arrival of the photons based on a relationship between the output values and the reference values [#61 of Fig 7a; p16, Lines 1-5; p 266 Lines 10-20].
Regarding Claim 4, Binder also teaches wherein the processing circuitry is integrated in a same chip or package with the detector array, optionally wherein the single-photon detectors are single-photon avalanche detectors (SPADs) [Claim 662; p 29, Lines 5-15].
Regarding Claim 5, Binder also teaches a control circuit that is configured to generate the respective strobing signals and/or calculate an estimate of the average time of arrival of the photons, optionally wherein the control circuit is integrated in the same chip or package with the detector array [Claim 662; p 29, Lines 5-15].
Regarding Claims 7-8, Binder also teaches wherein durations of the respective strobe windows differ, and  wherein a time between the pulses of the optical signals corresponds to a distance range, and wherein the durations of the respective strobe windows differ according to sub-ranges of the distance range, optionally wherein the durations of the respective strobe windows corresponding to closer sub-ranges of the distance range relative to the LIDAR measurement device are greater than the durations of the respective strobe windows corresponding to farther 
Regarding Claims 9 and 22, Binder also teaches wherein the recharge circuit is configured to activate and deactivate the subsets of the single-photon detectors for the respective strobe windows responsive to the respective strobing signals based on relative positions of the subsets of the single photon detectors in the detector array, optionally wherein the relative positions correspond to different azimuths and altitudes… and at respective delays that differ with respect to the pulses, responsive to respective strobing signals [#61 of Fig 7a; p29, Lines 10-15; p 98, Lines 20-25; p266 Lines 10-20].
Regarding Claim 10, Binder also teaches wherein the recharge circuit is configured to dynamically adjust the durations of the respective strobe windows responsive to the respective strobing signals, optionally so as to alter boundaries of the sub-ranges corresponding to the respective strobe windows, or based on a brightness of a target indicated by previous detection signals [Fig 7a; p266, Lines 10-20].
Regarding Claim 12, Binder also teaches wherein the processing circuitry further comprises: a recharge circuit that is configured to activate and deactivate subsets of the single- photon detectors for respective strobe windows between pulses of the optical signals and at respective delays that differ with respect to the pulses, responsive to respective strobing signals [#61 of Fig 7a; p29, Lines 10-15; p 98, Lines 20-25; p266 Lines 10-20].
Regarding Claim 13, Binder also teaches wherein the processing circuitry further comprises: a correlator circuit that is configured to receive the respective detection signals and output respective correlation signals representing detection of one or more of the photons having a respective time of arrival within a predetermined correlation time relative to that of at least one 
Regarding Claim 17, Binder also teaches wherein the correlator circuit is configured to output the correlation signals independent of stored data indicating the respective times of arrival based on the detection signals, optionally without storing the respective times of arrival in one or more histograms [#19a of Fig 7a; p 50 Lines 25-30].
Regarding Claim 18, Binder also teaches a predetermined correlation time is relative to a leading edge of the respective detection signal indicating the respective time of arrival for the one or more of the photons, optionally wherein the predetermined correlation time corresponds to a pulse width of optical signals output from a pulsed light source [#19a of Fig 7a; p 50 Lines 25-30].
Regarding Claim 19, Binder also teaches wherein the correlator circuit comprises: respective buffer elements that are configured to delay the respective detection signals by the predetermined correlation time and output respective pulsed signals having pulse widths corresponding to the predetermined correlation time; and logic circuits that are configured output the correlation signals when the pulse widths of at least two of the respective pulsed signals overlap in time [#19a of Fig 7a; p 50 Lines 25-30].
Regarding Claim 20, Binder also teaches wherein the processing circuitry further comprises: a time processing circuit comprising a counter circuit configured to increment a count value responsive to each of the correlation signals, and a time integrator circuit configured to generate an integrated time value with respect to a reference timing signal based on the respective 
Regarding Claim 21, Binder also teaches a time processing circuit comprises a first channel that is configured to provide the count value and the integrated time value responsive to the correlation signals, and a second channel that that is configured to provide a reference count value and a reference integrated time value responsive to respective detection signals corresponding to photons whose respective times of arrival are outside the predetermined correlation time relative to one another, optionally wherein the correlator circuit is configured to increase or decrease the predetermined correlation time when the respective detection signals corresponding to photons whose respective times of arrival are outside the predetermined correlation time relative to one another are below a threshold [Claim 103; #61 of Fig 7a; p266 Lines 10-20].
Regarding Claim 25, Binder also teaches wherein at least one actuator that is configured to alter a tilt angle of the tunable optical filter element relative to a reference angle, wherein the tilt angle is continuously variable over a predetermined angular range or is variable among a plurality of discrete tilt angles, and wherein the transmission band is configured to vary based on the tilt angle [Claim 35; #61 of Fig 7a; p16, Lines 1-5; p 266 Lines 10-20].
Regarding Claim 26, Binder also teaches an impedance measurement circuit configured to measure respective impedances at respective regions of the tunable optical filter element; and a driving circuit that is coupled to the impedance measurement circuit and is configured to control 
Regarding Claim 27, Binder also teaches wherein a temperature of the tunable optical filter element is configured to vary with the temperature of the emission source, optionally wherein the tunable optical filter element is thermally coupled to the emission source, comprises a substantially similar substrate as the emission source, is comprised of one of more materials with a spectral temperature coefficient substantially similar to the of the emission source and/or is included in a temperature-controlled housing [Claim 35; #61 of Fig 7a; p16, Lines 1-5; p 266 Lines 10-20].
Regarding Claim 29, Binder also teaches wherein the control circuit is configured to sequentially operate one or more of the single-photon detectors of the detector array to provide the first and second subsets of the detection signals, optionally wherein the control circuit is configured to sequentially operate the one or more of the single-photon detectors to provide the second subset in coordination with deactivation of the emission source [#61 of Fig 7a; p266 Lines 10-20].
Regarding Claim 30, Binder also teaches a control circuit is configured to operate one or more single-photon detectors of the detector array to provide the second subset concurrently with the first subset, wherein the one or more of the single photon detectors comprises an optical filter thereon having a transmission band that is configured to prevent passage of the signal photons to the one or more of the single-photon detectors [#61 of Fig 7a; p266 Lines 10-20].
Regarding Claim 31, Binder also teaches wherein the processing circuitry further comprises: a correlator circuit that is configured to receive the respective detection signals and output respective correlation signals representing detection of one or more of the photons whose respective time of arrival is within a predetermined correlation time relative to at least one other of the photons as the first subset, optionally wherein the correlator circuit is configured to increase 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645